Case 2:20-cv-00281-JRG Document 123 Filed 03/31/21 Page 1 of 9 PageID #: 5635




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


KAIFI LLC
                  Plaintiff,

      v.                               Case No. 2:20-cv-281-JRG


                                       JURY TRIAL DEMANDED


T-MOBILE US, INC. and
T-MOBILE USA, INC.,

                  Defendants.



     PLAINTIFF KAIFI’S REPLY ISO ITS MOTION FOR LEAVE TO AMEND
               INFRINGEMENT CONTENTIONS DKT. NO. 92
Case 2:20-cv-00281-JRG Document 123 Filed 03/31/21 Page 2 of 9 PageID #: 5636




                                         TABLE OF CONTENTS
                                                                                                                 Page
A.    KAIFI’s Proposed Supplements Do Not Present A New Theory
      But Instead Answer T-Mobile’s Questions......................................................................... 1
B.    KAIFI’s Second Proposed Supplement Is Based On Non-Public Information. ................. 2
C.    T-Mobile Has Admitted In Writing That It is Withholding Source Code .......................... 3
D.    KAIFI’s Amendments Are Important to the Case .............................................................. 4
E.    Any Alleged Prejudice is the Result of T-Mobile’s Gamesmanship .................................. 4




                                                         i
Case 2:20-cv-00281-JRG Document 123 Filed 03/31/21 Page 3 of 9 PageID #: 5637




                                         TABLE OF AUTHORITIES
                                                                                                               Page(s)
Cases
Davis-Lynch, Inc.,
 No. 6:07-cv-559, 2009 WL 81847 (E.D. Tex. Jan, 12, 2009) ..................................................... 5


EMG Tech., LLC v. Chrysler Grp., LLC,
 2013 WL 12147662 (E.D. Tex. July 3, 2013) ......................................................................... 2, 4


Glob. Sessions LP v. Travelocity.com LP,
  2012 WL 1903903 (E.D. Tex. May 25, 2021) ........................................................................ 2, 4


Rayethon Co. v. Indigo Sys. Corp.,
  No. 4-07-cv-109, D.I. 407 (E.D. Tex. Dec. 23. 2008); ............................................................... 4




                                                           ii
Case 2:20-cv-00281-JRG Document 123 Filed 03/31/21 Page 4 of 9 PageID #: 5638




       A.      KAIFI’s Proposed Supplements Do Not Present A New Theory But Instead
               Answer T-Mobile’s Questions.

       The original infringement contentions were served on October 30, 2020. On December 7,

2020 while dealing with the untimely death of the partner in charge of the technical aspects of this

case, KAIFI explained that “[a]t no point in time did we ever[] take the position that the location

register must be a single unitary physical object nor did we take the position that the UE could not

hold location information.” Motion at Ex. I at 2. Lest there be any debate or ambiguity, KAIFI

served a First Proposed Supplement on January 12, 2021 to make this clear, and ask T-Mobile to

agree to a motion to amend. At no point in time between December 7, 2021 and T-Mobile’s

opposition did it ever identify any concrete example of prejudice. During this time period the

parties met and conferred multiple times and exchanged at least seven emails over the course of

more than a month, and not once did T-Mobile raise its voice as to prejudice. Ex. I.

       T-Mobile’s assertions that KAIFI could have included the explanation about the location

register in its original contentions and that KAIFI did not cite to any evidence in support of this

alleged new theory are baseless. KAIFI could not have anticipated T-Mobile’s questions related

to “location register.” The original contentions do not assert that the location register must be a

single physical location and cannot involve the mobile device. KAIFI did not cite to any evidence

to support its clarification because at the time of the Proposed First Supplement (which was before

T-Mobile produced a single technical document) there was no publicly available information to

cite. Once T-Mobile produced confidential information, KAIFI sought to include it in its Proposed

Second Supplement.

       The cases T-Mobile cites are distinguishable because the proposed amendments in those

cases sought to add citations to information that was previously publicly available. Here, by

contrast, KAIFI seeks to answer questions that T-Mobile itself asked (First Supplement) and to



                                                 1
Case 2:20-cv-00281-JRG Document 123 Filed 03/31/21 Page 5 of 9 PageID #: 5639




add confidential information (Second Supplement). Glob. Sessions LP v. Travelocity.com LP,

2012 WL 1903903, at *6 (E.D. Tex. May 25, 2021) (leave to amend granted to add “specificity

and detail to the contentions” but denied as to third party websites publicly available at the time of

PICs); EMG Tech., LLC v. Chrysler Grp., LLC, 2013 WL 12147662 (E.D. Tex. July 3, 2013)

(publicly available third party websites).1

       B.      KAIFI’s Second Proposed Supplement Is Based On Non-Public Information.

       T-Mobile contends that KAIFI’s other amendments involve public information. Opp. at 8.

This representation to the Court has no connection to reality. Rather, every passage identified by

T-Mobile cites to documents designated by T-Mobile as “Restricted – Attorneys Eyes Only.” (See

Ex. A, T-Mobile documents referred to in Ex. 8 at 51-53, 64, 67, 68, 90, 93, 98, 99, 114-18, and

120). Thus, KAIFI could not have made these amendments before receiving T-Mobile’s

confidential technical document production.

       T-Mobile next alleges that KAIFI should have included the additional details in the

Proposed Supplements in KAIFI’s original contentions because (1) they were also advanced in the

AT&T Litigation and (2) the location information identified in the Proposed Second Supplement

are all identified in public standards documents. For T-Mobile’s argument to hold any weight, it

would require KAIFI to make two improper assumptions regarding the operation of T-Mobile’s

network before it even had an opportunity to review T-Mobile’s technical document production:

KAIFI would have to assume that T-Mobile’s network operates in the same manner as AT&T’s;

and T-Mobile’s network is fully compliant with all relevant standards. If T-Mobile intends to


1
 T-Mobile’s suggestion that KAIFI did not comply with the meet and confer requirements is
baseless. There is no dispute that T-Mobile received a draft of this motion before it was filed,
and local counsel for KAIFI made clear that the parties were at an impasse. Ex. J at 1 “There is
no requirement for lead and local counsel to participate in a meet and confer on such a motion.
There is no reason to delay this further. It is obvous you are opposed” Id. And, as reflected in T-
Mobile’s opposition, it clearly opposes the Proposed Supplements.


                                                  2
Case 2:20-cv-00281-JRG Document 123 Filed 03/31/21 Page 6 of 9 PageID #: 5640




maintain that its system operates in relevant part identical to AT&T’s system, it should state this

explicitly.     KAIFI does not have enough information to make assumptions regarding the

similarities or differences between T-Mobile’s and AT&T’s networks.




apparently T-Mobile’s lawyers expected KAIFI to not believe the representations it made about

the AT&T system in the previous case. Additionally, T-Mobile has not made any representation

regarding the extent of its compliance with any standards, but instead claims that it is not compliant

with certain standards.




                                                Thus, it is not reasonable for T-Mobile to expect KAIFI

to assume that its network is fully complaint with all relevant standards, when T-Mobile disputes

this premise.

        C.       T-Mobile Has Admitted In Writing That It is Withholding Source Code

        T-Mobile represents to this Court that “KAIFI’s argument regarding source code appears

to be no more than a pretext . . . As T-Mobile has explained to KAIFI multiple times, the source

code KAIFI seeks is not in T-Mobile’s possession.” Opp. at 11. T-Mobile’s position has no

credidility.



                                          . T-Mobile stated that they “are producing documents

concerning this API”, however T-Mobile arbitrarily refused to produce these materials until after

this motion practice is complete. Id. at 1-2.




                                                     3
Case 2:20-cv-00281-JRG Document 123 Filed 03/31/21 Page 7 of 9 PageID #: 5641




       D.      KAIFI’s Amendments Are Important to the Case

       T-Mobile’s argument that the amendments are not important because KAIFI did not

present them earlier is entirely circular. As to the Proposed First Supplement, the amendments are

important because they address a clear point of controversy: T-Mobile apparently believes that it

does not use a single physical device that serves the functions of a location register and that this

provides a non-infringement defense. KAIFI’s amendment makes clear that the number of physical

boxes that contribute to the location register is irrelevant. Moreover, the Proposed Second

Supplement is based on confidential T-Mobile information produced about one month before the

amendment, so the suggestion that it could have occurred earlier has no connection to reality.

       E.      Any Alleged Prejudice is the Result of T-Mobile’s Gamesmanship

   T-Mobile’s prejudice claim is manufactured. During extensive meet and confers, T-Mobile

could not once identify any prejudice. Motion at Ex. I. Moreover, T-Mobile was on notice of

KAIFI’s position regarding the “location register” as early as December 7, 2020 (over a month

before its invalidity contentions were due, and two months before exchanging proposed

constructions). Any failure to address this issue in its initial prior art searching is a problem of T-

Mobile’s own making. As to the Proposed Second Supplement, there is no prejudice because it

relates solely to confidential technical information produced within approximately one month of

the amendment. To the extent T-Mobile believes this amendment alters its invalidity contentions,

it can seek to amend.

   The cases T-Mobile cites are not on point, as they relate to amendments based on public

information much later in the case. For example, in Raytheon, the plaintiff sought leave to amend

after the claim construction hearing and after fact discovery had closed. Rayethon Co. v. Indigo

Sys. Corp., No. 4-07-cv-109, D.I. 407 at 1 (E.D. Tex. Dec. 23. 2008); see also EMG Tech., 2013

WL 12147662, at *4 (seeking leave to add information from public third-party websites); Glob.


                                                  4
Case 2:20-cv-00281-JRG Document 123 Filed 03/31/21 Page 8 of 9 PageID #: 5642




Sessions LP, 2012 WL 81874 at *2-3 (seeking leave to to include publicly available websites and

productions 9 months after serving PICs); Davis-Lynch, Inc., No. 6:07-cv-559, 2009 WL 81847 at

*1-2 (E.D. Tex. Jan, 12, 2009) (seeking leave to accuse additional products based on technical

documents in plaintiff’s possession for 8 months).

   KAIFI agrees with T-Mobile that a continuance is not warranted here because it would reward

T-Mobile for its own lack of diligence and gamesmanship.



Date: March 29, 2021                            Respectfully submitted,

                                                /s/Michael J. Song
                                                (with permission by Robert C. Bunt)

                                                Michael J. Song
                                                Cal. Bar No. 243675 (admitted in E.D. Texas)
                                                Enoch H. Liang
                                                Cal. Bar No. 212324 (admitted in E.D. Texas)
                                                LTL ATTORNEYS LLP
                                                300 S. Grand Ave., 14th Fl.
                                                Los Angeles, California 90071
                                                Telephone: (213) 612-8900
                                                Facsimile: (213) 612-3773
                                                Email: enoch.liang@ltlattorneys.com
                                                Email: michael.song@ltlattorneys.com

                                                Robert Christopher Bunt
                                                Texas Bar No. 00787165
                                                PARKER, BUNT & AINSWORTH PC
                                                100 E. Ferguson St., Suite 418
                                                Tyler, Texas 75702
                                                Telephone: (903) 531-3535
                                                Email: rcbunt@pbatyler.com

                                                Attorneys for Plaintiff KAIFI LLC




                                                5
Case 2:20-cv-00281-JRG Document 123 Filed 03/31/21 Page 9 of 9 PageID #: 5643




                                   CERTIFICATE OF SERVICE

         I certify that the foregoing document was filed electronically on March 29, 2021 pursuant to

 Local Rule CV-5(a) and has been served on all counsel who have consented to electronic service. Any

 other counsel of record will be served by first class U.S. mail on this same date.

                                                           /s/ Robert Christopher Bunt
                                                           Robert Christopher Bunt



              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that under L.R. CV-5(a)(7)(B) that the foregoing document is filed under

seal pursuant to the Court’s Protective Order entered in this matter (Dkt. No. 80).


                                                          /s/ Robert Christopher Bunt
                                                          Robert Christopher Bunt




                                                     6
